DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Information Disclosure Statement
The information disclosure statement filed October 22, 2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the U.S. Patents section contains a number that is a Patent Application Publications.  The incorrect number has been stricken through on the IDS.  In the interest of compact prosecution, the examiner has retrieved the document and included it on the attached PTO-892 as considered.
Double Patenting Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,107,753. This is a statutory double patenting rejection.  The pending claim is a duplicate of the patented claim.
Double Patenting non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,626,694. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim is an obvious variant of the claims in '694. The fluorescent proteins (“FPs”) in the claims of '694 are a type of phototransformable optical labels ("PTOLs").  The current claim’s limitation “(“PTOLs") distributed in the sample such that separation distances between PTOLs are less than a diffraction limited resolution of a detection objective of imaging optics used to image radiation from the PTOLs” and “controlling the activation radiation such that adjacent activated PTOLs in a focal plane of the detection objective of the imaging optics are separated by distances that are, on average, larger than the diffraction limited resolution of the detection objective” are obvious variants of ‘694’s “wherein FPs are distributed in the sample with a density that is greater than an inverse of the DLRV” and “controlling the first activation radiation such that the mean volume per activated FPs in the first subset is greater than or approximately equal to a diffraction-limited resolution volume ("DLRV") of the imaging optics”.
Regarding claim 1, US 7626694 claims a method comprising (col. 26, line 10):
providing activation radiation to a sample, wherein the sample includes phototransformable optical labels ("PTOLs") (lines 11-13) distributed in the sample such that separation distances between PTOLs are less than a diffraction limited resolution of a detection objective of imaging optics used to image radiation from the PTOLs, to activate a subset of the PTOLs in the sample (lines 28-50);
providing excitation radiation to the sample to excite at least some of the activated subset of PTOLs (lines 15-16);
detecting, with the imaging optics, radiation emitted from the activated and excited PTOLs within the subset of PTOLs (lines 17-18);
controlling the activation radiation such that adjacent activated PTOLs in a focal plane of the detection objective of the imaging optics are separated by distances that are, on average, larger than the diffraction limited resolution of the detection objective (lines 19-21);
determining locations of the PTOLs based on the detected radiation (lines 22-24); and
creating a superresolution image of the sample based on the determined locations of the PTOLs (lines 55-57).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,782,457. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is an obvious variant of the claims in ‘457. The fluorescent proteins (“FPs”) in the claims of 457 are a type of phototransformable optical labels ("PTOLs").  The current claim’s limitation “(“PTOLs") distributed in the sample such that separation distances between PTOLs are less than a diffraction limited resolution of a detection objective of imaging optics used to image radiation from the PTOLs” and “controlling the activation radiation such that adjacent activated PTOLs in a focal plane of the detection objective of the imaging optics are separated by distances that are, on average, larger than the diffraction limited resolution of the detection objective” are obvious variants of ‘457 “wherein FPs are distributed in the sample with a density that is greater than an inverse of the DLRV” and “controlling the first activation radiation such that the mean volume per activated FPs in the first subset is greater than or approximately equal to a diffraction-limited resolution volume ("DLRV") of the imaging optics”.
Regarding claim 1, US 7782457 claims a method comprising (col. 26, line 10):
providing activation radiation to a sample, wherein the sample includes phototransformable optical labels ("PTOLs") distributed in the sample (lines 11-13) such that separation distances between PTOLs are less than a diffraction limited resolution of a detection objective of imaging optics used to image radiation from the PTOLs, to activate a subset of the PTOLs in the sample (lines 24-30);
providing excitation radiation to the sample to excite at least some of the activated subset of PTOLs (lines 14-16);
detecting, with the imaging optics, radiation emitted from the activated and excited PTOLs within the subset of PTOLs (lines 17-19);
controlling the activation radiation such that adjacent activated PTOLs in a focal plane of the detection objective of the imaging optics are separated by distances that are, on average, larger than the diffraction limited resolution of the detection objective (lines 20-23);
determining locations of the PTOLs based on the detected radiation (lines 35-38); and
creating a superresolution image of the sample based on the determined locations of the PTOLs (lines 39-41).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,360,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim is an obvious variant of the claims in ‘426.  The current claim’s limitation “controlling the activation radiation such that adjacent activated PTOLs in a focal plane of the detection objective of the imaging optics are separated by distances that are, on average, larger than the diffraction limited resolution of the detection objective” are obvious variants of ‘429 “controlling the activation radiation such that adjacent activated PTOLs in a focal plane of the detection objective of the imaging optics are separated by distances generally larger than the diffraction limited resolution of the detection objective”.
Regarding claim 1, US 9360426 claims a method comprising (col. 26, line 39):
providing activation radiation to a sample, wherein the sample includes phototransformable optical labels ("PTOLs") distributed in the sample (lines 40-42) such that separation distances between PTOLs are less than a diffraction limited resolution of a detection objective of imaging optics used to image radiation from the PTOLs, to activate a subset of the PTOLs in the sample (lines 42-46);
providing excitation radiation to the sample to excite at least some of the activated subset of PTOLs (lines 47-48);
detecting, with the imaging optics, radiation emitted from the activated and excited PTOLs within the subset of PTOLs (lines 49-51);
controlling the activation radiation such that adjacent activated PTOLs in a focal plane of the detection objective of the imaging optics are separated by distances that are, on average, larger than the diffraction limited resolution of the detection objective (lines 52-56);
determining locations of the PTOLs based on the detected radiation (lines 57-58); and
creating a superresolution image of the sample based on the determined locations of the PTOLs (lines 59-60).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,009,460, in view of Hell, Stefan W. "Toward fluorescence nanoscopy." Nature biotechnology 21.11 (2003): 1347-1355, hereinafter “Hell”. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim is obvious in view of ‘460 and Hell.
Regarding claim 1, US 11,009,460 claims a method comprising (col. 27, line 19):
providing activation radiation to a sample, wherein the sample includes phototransformable optical labels ("PTOLs") (lines 20-22) distributed in the sample such that separation distances between PTOLs are less than a diffraction limited resolution of a detection objective of imaging optics used to image radiation from the PTOLs, to activate a subset of the PTOLs in the sample (lines 26-32);
providing excitation radiation to the sample to excite at least some of the activated subset of PTOLs (lines 33-34);
detecting, with the imaging optics, radiation emitted from the activated and excited PTOLs within the subset of PTOLs (lines 35-38);
controlling the activation radiation such that adjacent activated PTOLs in a focal plane of the detection objective of the imaging optics are separated by distances that are, on average, larger than the diffraction limited resolution of the detection objective (lines 39-43);
determining locations of the PTOLs based on the detected radiation (lines 44-48).
US 11,009,460 does not claim creating a superresolution image of the sample based on the determined locations of the PTOLs.
However, Hell teaches a method of fluorescence imaging (abstract) including creating a superresolution image of the sample based on the determined locations of the PTOLs (page 1348, col. 1, paragraph 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to claim creating a superresolution image of the sample based on the determined locations of the PTOLs in order to view the image of the sample.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In Hell “Toward fluorescence nanoscopy” and Hell et al. “Imaging and writing at the nanoscale with focused visible light through saturable optical transitions” all the emitters are excited/activated and then a patterned quenching field is applied to return most of the emitters to the ground state, except at locations corresponding to minima of the quenching field. This leaves a pattern of remaining emitters that still can emit light.
In the current application, weak intensity activation light is applied to the sample, but the intensity is weak enough so that not very many molecules are activated and the ones that are activated are, on average, far enough away from each other such that they can be individually resolved after excitation light is applied to them.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877